Title: To John Adams from Henry Grand, 6 August 1781
From: Grand, Henry
To: Adams, John



Sir
Paris August 6th. 1781

After due Consideration we agreed upon sending your two trunks of Books, by land, which I have had executed, having first had them plumbed, by which means all Visitation is prevented. I have consigned them à la Veuve Desmeth à Anvers who will send them on to Fizeaux Grand & ce. pursuant to your desires, you have here inclosed the Note of my charges thereto, for which I place 34  10 to your Debit.
I suppose you put order yourself while at Paris, to some other Commands you had wrote me about formarly concerning some trunks of Cloaths &c., at all events I am at your Service.
With regard to your Account, you were hardly gone but I went and applyd to Dr. Franklin to urge him to a settlement concerning your Appointments, he then gave me an order in your favour for two years Salaries from Novr. 1779 to Novemb. 1781. amounting to 120,000, enjoining me to deduct out of said Sum what Money had been paid you and already charged to the Publick. Carefull of your Interets I represented to the Doctor, that out of the former orders he had given you, and that I had charged to the Publick, you had had some part of it, carried to Mr. Dana’s account and which I thought it was proper to replace in yours, as Mr. Dana enjoyd a Separate Salary at that time of a £1000 str. Upon this Consideration the Doctor desired me to write you, in order to give in an account shewing what Sums you have had carried from your Account to Mr. Dana’s; to spare you part of that Trouble I inclose you a State of those Transactions which I have extracted from my Books, and also another of what Sums Mr. Dana has had transferr’d from his Account to yours, the whole for your Consideration.
I also inclose a fresh State of your account currant, and by means of all these Documents I hope you will soon put me in the way of stating your Finances in a regular way as I do ambition to get your Excellency’s approbation in my Quality of Director General of your Finances.
You’ll be pleased to lett me Know whether we do agree in point of the Ballance due to me of
I have the Honour to be sir Your most obt. hble st. for M. Grand

Hy. Grand

 